 


114 HR 1729 IH: To amend the Migratory Bird Treaty Act to exempt certain Alaskan Native articles from prohibitions against sale of items containing nonedible migratory bird parts, and for other purposes.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1729 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Migratory Bird Treaty Act to exempt certain Alaskan Native articles from prohibitions against sale of items containing nonedible migratory bird parts, and for other purposes. 
 
 
1.Exemption from prohibitions for Alaskan Native articles containing migratory bird partsSection 2 of the Migratory Bird Treaty Act (16 U.S.C. 703) is amended by adding at the end the following:  (c)Exemption for authentic Alaskan Native articles of handicraft or clothing (1)In generalNotwithstanding any other provisions of this Act, nothing in this Act prohibits possession, offering for sale, sale, offering to barter, barter, offering to purchase, purchase, delivery for shipment, shipment, causing to be shipped, delivered for transportation, transport or causing to be transported, carrying or causing to be carried, or receiving for shipment, transportation, or carriage, any authentic Alaskan Native article of handicraft or clothing on the basis that it contains a nonedible migratory bird part.
(2)LimitationThis subsection shall not apply with respect to any handicraft or clothing containing any part of a migratory bird that was taken in a wasteful manner. (3)DefinitionsIn this subsection:
(A)Alaskan NativeThe term Alaskan Native means any Indian, Aleut, or Eskimo who resides in Alaska. (B)Authentic Alaskan Native article of handicraft or clothingThe term authentic Alaskan Native article of handicraft or clothing—
(i)means any item that is— (I)composed wholly or in some significant respect of natural materials; and
(II)produced, decorated, or fashioned by an Alaskan Native, in the exercise of traditional Alaskan Native handicrafts, without the use of any pantograph or other mass copying device; and (ii)includes any weaving, carving, stitching, sewing, lacing, beading, drawing, or painting described in clause (i), or any combination thereof.. 
 
